Order filed August 5, 2021




                                      In The

                      Fourteenth Court of Appeals
                                  ____________
                              NO. 14-21-00365-CV
                                ____________
       JAROD DOUET AND JASALYN MOSBEY-DOUET, Appellant
                                         V.
          PAPILLON ROMERO, AND BOBBY SULLIVAN, Appellees

                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-38090

                                      ORDER

      This appeal is related to two appeals previously filed in this court:
No. 14-20-00632-CV, Jared Douet and Jasalyn Mosbey-Douet v. Papillon
Romero, Dustin Fergosn d/b/a AACE Inspections, and URE Houston, LLC; and
No. 14-21-00103-CV, Jared Douet and Jasalyn Mosbey-Douet v. Papillon
Romero, Bobby Sullivan, and United Realty Advisors. Appellant has filed a motion
requesting the record from the previous appeals be transferred into this appeal.

      The motion is granted. The clerk of this court is directed to file a copy of the
appellate record in appeal number 14-20-00632-CV and 14-21-00103-CV into this
appeal.

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.